Order entered September 15, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01192-CV
                              No. 05-20-00258-CV

           THE ESTATE OF LEAH RITA TILLOTSON, DECEASED

                On Appeal from the County Court at Law No. 2
                             Hunt County, Texas
                       Trial Court Cause No. 18359

                                     ORDER

      These proceedings were scheduled for submission on September 16, 2020 at

1:00 p.m. via Zoom Web Conferencing. Appellant’s counsel notified the Court

today, however, that appellant waives oral argument due to illness and requests the

Court submit these cases on the briefs. In light of appellant’s waiver and request,

the Court will submit these cases without oral argument on September 16, 2020 to

a panel consisting of Justice Schenck, Justice Osborne, and Justice Partida-

Kipness.


                                            /s/    ROBBIE PARTIDA-KIPNESS
                                                   PRESIDING JUSTICE